Citation Nr: 0031947	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected lumbar paravertebral myositis, currently 
rated 10 percent disabling.  

2.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected condition.  

3.  Entitlement to a temporary total evaluation because of 
convalescence following hospital treatment for a service-
connected condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

The veteran states that his service-connected back 
disability, first characterized as lumbar strain in 1971 and 
now identified as lumbar paravertebral myositis, should be 
rated more than 10 percent disabling, and that the rating 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
should be considered instead of those found at Diagnostic 
Code 5295.  

The veteran also asserts that the surgery and subsequent 
hospitalization he underwent in June 1995, as well as an 
extended period of convalescence, were necessitated by his 
service-connected back disability; as a result, he argues, he 
is entitled to temporary total ratings for the 
hospitalization and convalescence under 38 C.F.R. §§ 4.29, 
4.30.  

In August 1996 the RO denied service connection for cauda 
equina syndrome, multilevel spinal stenosis and degenerative 
herniated disc disease on a direct basis and on a secondary 
basis.  The appellant was notified of that decision and of 
his appellate rights.  He did not appeal that determination.

In an attempt to clarify whether the 1995 surgery was 
required to treat the service-connected lumbar paravertebral 
myositis, or whether it was required to treat some other back 
disability that was etiologically related to the service-
connected back disability, the Board requested an independent 
medical expert opinion.  In an August 1999 opinion the expert 
reported that lumbar paravertebral myositis:  

. . . is indeed part of the spectrum of 
cauda equina syndrome, multilevel spinal 
stenosis and degenerative herniated disc 
disease, but not as the cause.  It is the 
effect.  Cauda equina syndrome with 
stenosis and disc disease causes the 
symptom complex of pain and muscle spasm 
with decreased spine movement (lumbar 
paravertebral myositis).  

The Board finds that this opinion raises the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for cauda equina syndrome with 
stenosis and disc disease on a direct basis.  The Board also 
finds that this issue is inextricably intertwined with the 
issues in appellate status and must be adjudicated by the RO.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability since December 1997.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature, severity and 
etiology of the cauda equina syndrome, 
multilevel spinal stenosis and 
degenerative herniated disc disease and 
the severity of the service connected 
lumbar myositis.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
before the examination.  All testing 
deemed appropriate by the examiner should 
be performed.  The examination should 
include range of motion testing.  The 
examiner is requested to state the normal 
ranges of motion of the lumbosacral 
spine.

Additionally, the orthopedist should be 
requested to determine whether the 
veteran's low back disabilities exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The examiner's attention is directed to 
Dr. Vega's April 1996 report and to the 
August 1999 independent medical expert 
opinion.  

Following the examination it is requested 
that the examiner render opinions as to 
the following:

a)  whether it is as likely as not that 
the cauda equina syndrome, multilevel 
spinal stenosis and/or degenerative 
herniated disc disease originated in 
service or if preservice were aggravated 
by service beyond normal progression?

b)  if no, whether it is as likely as not 
that the veteran's myositis (lumbar 
strain) caused or aggravates the cauda 
equina syndrome, multilevel spinal 
stenosis and/or degenerative herniated 
disc disease?  Allen V Brown, 7 Vet. App. 
430 (1995).

If the answers to the preceding questions 
are in the negative, the examiner should 
provide an opinion that differentiates, 
to the extent possible, the symptoms of 
the veteran's service-connected lumbar 
paravertebral myositis from the symptoms 
of any other low back disability.  The 
examiner's findings should also address 
the question of whether cauda equina 
syndrome is a developmental disorder or 
an acquired disorder.  A complete 
rational for any opinion expressed should 
be included in the report.

3.  The RO should adjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for the cauda equina syndrome, 
multilevel spinal stenosis and 
degenerative herniated disc disease.  If 
the benefit sought is not granted the 
veteran and his representative should be 
notified of that denial and of his 
appellate rights.

4.  Thereafter the RO should re-adjudicate 
the issue in appellate status, to include 
consideration of 38 C.F.R. §§ 4.40 and 
4.45 (2000).  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case that, if appropriate, also 
addresses the veteran's assertion that 
Diagnostic Code 5293 should be used to 
rate his disability.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


